 

Exhibit 10.2

 

 

[FiberTower Letterhead]

 

February 11 2008

 

 

Ravi Potharlanka

36943 Papaya Street

Newark, CA 94560

 

Re: Special Retention Compensation Package

 

Dear Ravi,

 

FiberTower Corporation (“we” or the “Company”) is pleased to confirm this offer
to you of the following Special Retention Compensation Package.  If you accept
this offer, we agree to:

 

 

(i)

pay you a cash retention bonus of $666,667 on January 1, 2010 if you remain
employed by the Company as Chief Operating Officer on such date;

 

 

 

 

(ii)

pay you an additional cash retention bonus of $333,333 on January 1, 2011 if you
continue to remain so employed on such date; and

 

 

 

 

(iii)

make a restricted stock grant to you under the Amended and Restated FiberTower
Corporation Stock Incentive Plan within ten (10) business days of your
acceptance of this Special Retention Compensation Package of 250,000 shares of
common stock of the Company, which shall vest as to 166,667 shares on January 1,
2010 if you remain employed by the Company as Chief Operating Officer on such
date and shall vest as to the remaining 83,333 shares on January 1, 2011 if you
remain so employed on such date.

 

If on or before January 1, 2011, (a) a Change of Control occurs, (b) we
terminate your employment as Chief Operating Officer of the Company without
Cause, or (c) you terminate your employment as Chief Operating Officer of the
Company with Good Reason, any amounts not yet paid to you under clauses (i) and
(ii) above shall become immediately due and payable, and any unvested shares of
restricted stock granted pursuant to clause (iii) above shall become fully
vested. In the event of your death or disability prior to January 1, 2011,
(a) within 10 business days after your death or the determination by the Company
of your total disability, the Company will pay you or your estate an amount
equal to (A) the product of (x) the sum of the payments under clauses (i) and
(ii) above, multiplied by (y) the Pro Rata Factor, minus (B) any amounts
previously paid under clauses (i) and (ii) above, and (b) a portion of the
restricted stock granted to you under clause (iii) above will vest as of the
date of your death or the determination by the Company of your total disability,
which portion shall equal (A) the total number of shares of restricted stock
granted to you under clause (iii) above multiplied by the Pro Rata Factor, minus
(B) the number of shares granted to you under clause (iii) above that have
previously vested.  The “Pro Rata Factor” shall equal a fraction, the numerator
of which is the number of days that have elapsed since January 1, 2008 to the
date of your death or the Company’s determination of your total disability, and
the denominator of which is the number of days from January 1, 2008 to
January 1, 2011.

 

 

 

--------------------------------------------------------------------------------


 

For purposes of this Special Retention Compensation Package, “Change of Control”
means the occurrence of any of the following events: (i) the sale or transfer of
all or substantially all of the Company’s assets, (ii) a reorganization,
recapitalization, consolidation or merger where the voting securities of the
Company outstanding immediately preceding such transaction, or the voting
securities issued in exchange for or with respect to the voting securities of
the Company outstanding immediately preceding such transaction, represent 50% or
less of the voting power of the surviving entity following the transaction; or
(iii) a transaction or series of related transactions which results in the
acquisition of more than 50% of the Company’s outstanding voting power by a
single person or entity or by a group of persons and/or entities acting in
concert; provided, that a transaction principally for the purpose of
reorganizing the Company into a holding company structure or reincorporating the
Company in another jurisdiction shall not constitute a “Change of Control.”
Notwithstanding the foregoing, to the extent necessary to comply with
Section 409A, in the case of any payment under this Special Retention
Compensation Package that in the determination of the Company would be
considered “nonqualified deferred compensation” subject to Section 409A and as
to which, in the determination of the Company, the requirements of
Section 409A(a)(2)(A)(v) would apply, an event or occurrence described above
shall be considered a “Change of Control” only if it also constitutes a change
in ownership or effective control of the Company, or a change in ownership of
the Company’s assets, described in Section 409A(a)(2)(A)(v).

 

For purposes of this Special Retention Compensation Package, “Cause” means the
occurrence of any of the following events: (a) your unauthorized use or
disclosure of the Company’s confidential information or trade secrets, or the
material misappropriation of property belonging to the Company; (b) your
material breach of any contract between the Company and you; (c) your material
breach of any policy of the Company applicable to employees of the Company
generally (such as the Company’s Procedures and Guidelines Governing Securities
Trades by Company Personnel or Amended and Restated Corporate Code of Business
Conduct and Ethics); (d) your failure to perform (other than by reason of
disability), or serious negligence in the performance of, your material duties
and responsibilities to the Company; (e) fraud or embezzlement or other
dishonesty which is material (monetarily or otherwise) with respect to the
Company; or (f) an indictment, conviction or plea of nolo contendere to a felony
or other crime involving moral turpitude.

 

For purposes of this Special Retention Compensation Package, “Good Reason” means
the occurrence of any of the following events: (a) failure of the Company to
continue you in the position (and with material duties and responsibilities
consistent with such position), and with the title of Chief Operating Officer;
(b) failure of the Company to pay to you any material portion of the amounts
required hereunder or any other compensation agreed by the Company to be paid to
you, excluding any failure which is cured within ten (10) business days
following notice from you to the Company specifying in detail the nature of such
failure; or (c) permanent relocation of your principal place of work to a
location more than fifty (50) miles from the city of San Francisco, California. 
For clarity, you agree that failure of the Company to continue you in the
position (and with duties and responsibilities of such position) and with the
title of Co-President will not constitute Good Reason.

 

 

 

 

2

--------------------------------------------------------------------------------


 

For purposes of this Special Retention Compensation Package, “disability” means
your inability, due to a medically documented physical or mental condition, to
perform your essential job duties, with or without reasonable accomodation, for
a continuous period of six (6) months.  The Company may, at its discretion and
cost, require that you submit to an independent medical evaluation to confirm
your condition and resulting inability to perform job duties before you are
recognized as disabled.

 

All compensation under this Special Retention Compensation Package is subject to
applicable tax withholding requirements, and the Company may withhold from
amounts otherwise payable hereunder such amounts or require you to pay to the
Company the amount of applicable withholding taxes. In addition, you are solely
responsible for all taxes that result from your receipt of benefits hereunder.

 

To the extent that any payment under this Special Retention Compensation Package
is deemed to be deferred compensation subject to the requirements of section
409A of the Code, this Special Retention Compensation Package shall be operated
in compliance with the applicable requirements of section 409A of the Code and
its corresponding regulations and related guidance with respect to subject
payment.  If you are a “key employee,” as defined in section 416(i) of the Code
(without regard to paragraph 5 thereof), except to the extent permitted under
section 409A of the Code, no benefit or payment that is subject to section 409A
of the Code (after taking into account all applicable exceptions to section 409A
of the Code, including but not limited to the exceptions for short-term
deferrals and for “separation pay only upon an involuntary separation from
service”) shall be made hereunder on account of your “separation from service,”
as defined in section 409A of the Code, with the Company until the later of the
date prescribed for payment under this Special Retention Compensation Package
and the first day of the seventh calendar month that begins after the date of
your separation from service (or, if earlier, the date of your death).  Any such
amounts shall be aggregated and paid in a lump sum, with interest, based on the
prime rate as set out in The Wall Street Journal.

 

This Special Retention Compensation Package is not an employment agreement and
shall not change your existing status as an employee “at will” of FiberTower. 
You may terminate your employment at any time with or without Good Reason, and
FiberTower may terminate your employment at any time with or without Cause.

 

The provisions of this Special Retention Compensation Package shall be governed
by the laws of the State of California.

 

This offer will remain open until February 14, 2008.  If you decide to accept
our offer, and I hope you will, please sign the enclosed copy of this letter in
the space indicated and return it to me before February 14, 2008.

 

 

 

 

3

--------------------------------------------------------------------------------


 

 

 

 

 

Sincerely,

 

 

 

 

 

FIBERTOWER CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ John D. Beletic

 

 

 

John D. Beletic, Chairman of the Board

 

 

 

 

 

 

Accepted and agreed this 11th day of February, 2008

 

 

 

 

 

 

 

 

/s/ Ravi Potharlanka

 

 

Ravi Potharlanka

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------